DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 11/18/2021 and 01/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claims 5 and 20 are objected to because of the following informalities: Claims 5 and 20 are missing a “.” at the end of the claims.  Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 11,207,150.  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are essentially the same, except that claims 1 and 14 of the instant application have the additional limitations of a surgical robot including: a robot base, a robot arm connected to the robot base and configured to position an end effector which is configured to guide movement of the instrument, at least one motor operatively connected to move the robot arm relative to the robot base. However, Crawford et al. (US 2016/0242849 A1) teaches these limitations, as discussed below.  Thus, claims 1-20 of the instant application is obvious in view of claims 1-20 of Patent No. 11,207,150.
6.	Regarding claim 1, the application claim discloses A surgical system comprising: an extended reality (“XR”) headset configured to be worn by a user during a surgical procedure and including a see-through display screen configured to display a virtual model of a planned instrument attachment and to allow at least a portion of a real-world scene to pass therethrough for viewing by the user, the real-world scene including an instrument; an XR headset controller configured to generate a shape and a pose of the virtual model of the planned instrument attachment based on predetermined information associated with the planned instrument attachment and based on a pose of the instrument relative to the XR headset; and a surgical robot including: a robot base, a robot arm connected to the robot base and configured to position an end effector which is configured to guide movement of the instrument, at least one motor operatively connected to move the robot arm relative to the robot base.  Claim 1 of Patent No. 11,207,150 discloses A surgical system comprising: an extended reality (“XR”) headset configured to be worn by a user during a surgical procedure and including a see-through display screen configured to display a virtual model of a planned instrument attachment and to allow at least a portion of a real-world scene to pass therethrough for viewing by the user, the real-world scene including an instrument; and an XR headset controller configured to generate a shape and a pose of the virtual model of the planned instrument attachment based on predetermined information associated with the planned instrument attachment and based on a pose of the instrument relative to the XR headset.  For the added limitations, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Crawford into Patent No. 11,207,150, in order to arrive at an accurately targeted location. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by applicant to modify claim 1 of Patent No. 11,207,150 to include a surgical robot including: a robot base, a robot arm connected to the robot base and configured to position an end effector which is configured to guide movement of the instrument, at least one motor operatively connected to move the robot arm relative to the robot base because Crawford teaches the surgical robot can include a base, a robot arm coupled to and configured for articulation relative to the base, as well as an end-effectuator coupled to a distal end of the robot arm. The effectuator element can include the surgical instrument or can be configured for operative coupling to the surgical instrument.  Some embodiments of the surgical robot can include a motor assembly comprising three linear motors that separately control movement of the effectuator element and/or surgical instrument on the respective x-, y- and z-axes. ([0005, 0007]).  Regarding claim 14, the analysis is similar to that of claim 1, the rationale of claim 1 rejection is applied in rejecting claim 14. Therefore, the claims in the present application disclosing similar limitations with the claims in the Patent No. 11,207,150.
7.	The following table shows the claims of the current application being examined and the conflicting claims of Patent No. 11,207,150.
Current Application No.
17/529,909
Patent No. 
11,207,150
1
1
2-13
2-13
14
14
15-19
15-19
20
13


The following table shows an example of the corresponding conflicting claims of the current application and Patent No. 11,207,150.
Current Application No.
17/529,909
Claim 1
Patent No. 
11,207,150
Claim 1
A surgical system comprising:
A surgical system comprising:
an extended reality (“XR”) headset configured to be worn by a user during a surgical procedure and including a see-through display screen configured to display a virtual model of a planned instrument attachment and to allow at least a portion of a real-world scene to pass therethrough for viewing by the user,
an extended reality (“XR”) headset configured to be worn by a user during a surgical procedure and including a see-through display screen configured to display a virtual model of a planned instrument attachment and to allow at least a portion of a real-world scene to pass therethrough for viewing by the user,
the real-world scene including an instrument;
the real-world scene including an instrument;
an XR headset controller configured to generate a shape and a pose of the virtual model of the planned instrument attachment based on predetermined information associated with the planned instrument attachment and based on a pose of the instrument relative to the XR headset;
and an XR headset controller configured to generate a shape and a pose of the virtual model of the planned instrument attachment based on predetermined information associated with the planned instrument attachment and based on a pose of the instrument relative to the XR headset.
and a surgical robot including: a robot base, a robot arm connected to the robot base and configured to position an end effector which is configured to guide movement of the instrument, at least one motor operatively connected to move the robot arm relative to the robot base.
Crawford teaches that.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 8:00am-4:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reached on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/

Primary Examiner, Art Unit 2619